Exhibit 99.13 Indian GAAP Consolidated AUDITORS’ REPORT TO THE BOARD OF DIRECTORS OF INFOSYS TECHNOLOGIES LIMITED We have audited the attached consolidated Balance Sheet of Infosys Technologies Limited (‘theCompany’) and subsidiaries (collectively referred to as the ‘Infosys Group’) as at 31March2011, the consolidated Profit and Loss Account of the Infosys Group for the year ended on that date and the consolidated Cash Flow Statement of the Infosys Group for the year ended on that date, annexed thereto. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. We report that the consolidated financial statements have been prepared by the Company’s management in accordance with the requirements of Accounting Standard (AS) 21, Consolidated Financial Statements prescribed by the Companies (Accounting Standards) Rules, 2006. In our opinion and to the best of our information and according to the explanations given to us, the consolidated financial statements give a true and fair view in conformity with the accounting principles generally accepted in India: (a) in the case of the consolidated Balance Sheet, of the state of affairs of the Infosys Group as at 31 March 2011; (b) in the case of the consolidated Profit and Loss Account, of the profit of the Infosys Group for the year ended on that date; and (c) in the case of the consolidated Cash Flow Statement, of the cash flows of the Infosys Group for the year ended on that date. for B S R & Co. Chartered Accountants Firm’s registration number:101248W Natrajh Ramakrishna Partner Membership No. 32815 Bangalore 15 April 2011 CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore Consolidated Balance Sheet as at March 31, Schedule SOURCES OF FUNDS SHAREHOLDERS' FUNDS Share capital 1 Reserves and surplus 2 DEFERRED TAX LIABILITIES 5 MINORITY INTEREST – – APPLICATION OF FUNDS FIXED ASSETS 3 Original cost Less: Accumulated depreciation and amortization Net book value Add: Capital work-in-progress INVESTMENTS 4 DEFERRED TAX ASSETS 5 CURRENT ASSETS, LOANS AND ADVANCES Sundry debtors 6 Cash and bank balances 7 Loans and advances 8 LESS: CURRENT LIABILITIES AND PROVISIONS Current liabilities 9 Provisions 10 NET CURRENT ASSETS SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 24 Note: The schedules referred to above form an integral part of the consolidated Balance Sheet. As per our report attached for B S R & Co. Chartered Accountants Firm Reg No : 101248W Natrajh Ramakrishna N. R. Narayana Murthy S. Gopalakrishnan S. D. Shibulal Deepak M. Satwalekar Partner Chairman Chief Executive Officer Chief Operating Officer Director Membership No. 32815 and Chief Mentor and Managing Director and Director Prof. Marti G. Subrahmanyam Dr. Omkar Goswami Sridar A. Iyengar David L. Boyles Director Director Director Director Prof. Jeffrey S. Lehman K.V.Kamath R. Seshasayee K. Dinesh Director Director Director Director Bangalore T. V. Mohandas Pai Srinath Batni V. Balakrishnan Parvatheesam K. April 15, 2011 Director Director Chief Financial Officer Company Secretary CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore, except per share data Consolidated Profit and Loss account for the Schedule Year ended March 31, Income from software services, products and business process management Software development and business process management expenses 11 GROSS PROFIT Selling and marketing expenses 12 General and administration expenses 13 OPERATING PROFIT BEFORE DEPRECIATION AND MINORITY INTEREST Depreciation OPERATING PROFIT BEFORE MINORITY INTEREST Other income, net 14 Provision for investments – NET PROFIT BEFORE TAX, MINORITY INTEREST AND EXCEPTIONAL ITEM Provision for taxation (refer to note 24.2.8) 15 NET PROFIT AFTER TAX AND BEFORE MINORITY INTEREST AND EXCEPTIONAL ITEM Income from sale of investments , net of taxes (refer to note 24.2.22) – 48 NET PROFIT AFTER TAX, EXCEPTIONAL ITEM AND BEFORE MINORITY INTEREST Minority interest – – NET PROFIT AFTER TAX, EXCEPTIONAL ITEM AND MINORITY INTEREST Balance Brought Forward Add: Intercompany dividend 16 – AMOUNT AVAILABLE FOR APPROPRIATION Interim dividend 30th year special dividend – Final dividend Total dividend Dividend tax Amount transferred to general reserve Amount transferred to capital reserve – 48 Balance in profit and loss account EARNINGS PER SHARE Equity shares of par value 5/- each Before exceptional item Basic Diluted After exceptional item Basic Diluted Number of shares used in computing earnings per share (1) Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 24 Note: The schedules referred to above form an integral part of the consolidated Profit and Loss account. (1) Refer to note 24.2.16 As per our report attached for B S R & Co. Chartered Accountants Firm Reg No : 101248W Natrajh Ramakrishna N. R. Narayana Murthy S. Gopalakrishnan S. D. Shibulal Deepak M. Satwalekar Partner Chairman Chief Executive Officer Chief Operating Officer Director Membership No. 32815 and Chief Mentor and Managing Director and Director Prof. Marti G. Subrahmanyam Dr. Omkar Goswami Sridar A. Iyengar David L. Boyles Director Director Director Director Prof. Jeffrey S. Lehman K.V.Kamath R. Seshasayee K. Dinesh Director Director Director Director Bangalore T. V. Mohandas Pai Srinath Batni V. Balakrishnan Parvatheesam K. April 15, 2011 Director Director Chief Financial Officer Company Secretary CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore Consolidated Cash Flow statement for the year ended March 31, Schedule CASH FLOWS FROM OPERATING ACTIVITIES Net profit before tax, minority interest and exceptional item Adjustments to reconcile net profit before tax to cash provided by operating activities (Profit)/ loss on sale of fixed assets – Provision for investments – Depreciation Interest and dividend income Effect of exchange differences on translation of deferred tax liability Effect of exchange differences on translation of foreign currency cash and cash equivalents 31 Effect of exchange differences on translation of subsidiaries 54 54 Changes in current assets and liabilities Sundry debtors 16 Loans and advances 17 Current liabilities and provisions 18 Income taxes paid 19 NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets and change in capital work-in-progress 20 Payment for acquisition of business, net of cash acquired Investments in/ (disposal) of securities 21 Proceeds from disposal of fixed assets – 2 Interest and dividend received 22 Cash flow from investing activities before exceptional item Proceeds on sale of long term investments, net of taxes ( refer to note 24.2.22) – 53 NET CASH USED IN INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 24 89 Dividends paid including net of inter company dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 45 NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE YEAR Add: Opening balance of cash and cash equivalents arising on consolidation of controlled trusts – 50 CASH AND CASH EQUIVALENTS AT THE END OF THE YEAR 23 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 24 Note: The schedules referred to above form an integral part of the consolidated Cash flow statement. As per our report attached for B S R & Co. Chartered Accountants Firm Reg No : 101248W Natrajh Ramakrishna N. R. Narayana Murthy S. Gopalakrishnan S. D. Shibulal Deepak M. Satwalekar Partner Chairman Chief Executive Officer Chief Operating Officer Director Membership No. 32815 and Chief Mentor and Managing Director and Director Prof. Marti G. Subrahmanyam Dr. Omkar Goswami Sridar A. Iyengar David L. Boyles Director Director Director Director Prof. Jeffrey S. Lehman K.V.Kamath R. Seshasayee K. Dinesh Director Director Director Director Bangalore T. V. Mohandas Pai Srinath Batni V. Balakrishnan Parvatheesam K. April 15, 2011 Director Director Chief Financial Officer Company Secretary CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore, except as otherwise stated Schedules to the Consolidated Balance Sheet as at March 31, 1 SHARE CAPITAL Authorized Equity shares, 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid Up Equity shares, 5/- par value(1) 57,41,51,559 (57,38,25,192) equity shares fully paid up Less: 28,33,600 (28,33,600) shares held by Controlled Trusts 1 1 [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve] Forfeited shares amounted to 1,500/- (1,500/-) (1) For details of options in respect of equity shares, refer to note 24.2.7 and also refer to note 24.2.16 for details of basic and diluted shares 2 RESERVES AND SURPLUS Capital reserve 54 6 Add: Transfer from Profit and Loss account (Refer to note 24.2.22) – 48 54 54 Foreign currency translation reserve 47 Share premium account - As at April 1, Add: Share premium arising on consolidation of controlled trusts – 4 Receipts on exercise of employee stock options 24 88 Income tax benefit arising from exercise of stock options 11 10 General reserve - As at April 1, Add: Transfer from Profit and Loss account Balance in Profit and Loss account Add: Corpus of the controlled trusts – 47 CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES Schedules to the Consolidated Balance Sheet 3 FIXED ASSETS in crore Particulars Original cost Depreciation and amortization Net book value As at April 1, Additions/ Adjustments Deletions/ Retirement/ Adjustments As at March 31, As at April 1, For the year Deletions/ Adjustments As at March 31, As at March 31, As at March 31, Goodwill – Land: Free-hold – Leasehold – 3 – Buildings (1) – – Plant and machinery (2) Computer equipment (2) Furniture and fixtures (2) 78 Leasehold improvements 55 48 8 95 37 22 9 50 45 18 Vehicles 5 2 – 7 2 1 – 3 4 3 Intellectual property right 12 – – 12 12 – – 12 – – Previous year Notes: (1) Buildings include 250/- being the value of 5 shares of 50/- each in Mittal Towers Premises Co-operative Society Limited. (2) During the year ended March 31, 2011 and March 31, 2010, certain assets which were old and not in use having gross book value of 488 crore and 387 crore respectively, (net book value nil) were retired. CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore, except as otherwise stated Schedules to the Consolidated Balance Sheet as at March 31, 4 INVESTMENTS (1) Long- term investments – at cost Trade (unquoted) Other investments 6 7 Less: Provision made for investments 2 3 4 4 Current investments – at the lower of cost and fair value Non-trade (unquoted) Liquid mutual fund units 21 Certificates of deposit Aggregate amount of unquoted investments (1) Refer to note 24.2.11 5 DEFERRED TAXES Deferred tax assets Fixed assets Sundry debtors 20 28 Others Deferred tax liabilities Branch profit tax 6 SUNDRY DEBTORS Debts outstanding for a period exceeding six months Unsecured Considered doubtful 67 81 Other debts Unsecured Considered good (1) Considered doubtful 19 21 Less: Provision for doubtful debts 86 (1) Includes dues from companies where directors are interested 2 11 7 CASH AND BANK BALANCES (1) Cash on hand – – Balances with scheduled banks (2) In current accounts (3) In deposit accounts Balances with non-scheduled banks In deposit accounts In current accounts (1) Refer to note 24.2.20 for details of balances with scheduled and non-scheduled banks (2) Includes balance held by controlled trusts (Refer to note 24.2.21.b) 89 48 (3) Includes balance in unclaimed dividend account (Refer to note 24.2.21.a) 3 2 8 LOANS AND ADVANCES Unsecured, considered good Advances Prepaid expenses 67 39 For supply of goods and rendering of services 36 19 Withholding and other taxes receivable Others 24 30 Unbilled revenues Advance income taxes MAT credit entitlement (refer to note 24.2.8) 63 42 Interest accrued and not due 25 19 Loans and advances to employees Housing and other loans 47 38 Salary advances 94 73 Electricity and other deposits 63 63 Rental deposits 43 36 Deposits with financial institutions (refer to note 24.2.9)(1) Mark-to-market gain on forward and options contracts 66 95 Unsecured, considered doubtful Loans and advances to employees 3 3 Less: Provision for doubtful loans and advances to employees 3 3 (1) Includes balance held by controlled trusts (Refer to note 24.2.21.b) 86 21 9 CURRENT LIABILITIES Sundry creditors Goods and services 44 10 Accrued salaries and benefits Salaries 83 55 Bonus and incentives For other liabilities Provision for expenses Retention monies 26 72 Withholding and other taxes payable Payable for acquisition of business 65 68 Gratuity obligation - unamortised amount 22 26 Others 6 8 Advances received from clients 22 8 Payable by controlled trusts 74 Unearned revenue Unclaimed dividend (1) 3 2 (1) Refer to note 24.2.21.a 10 PROVISIONS Proposed dividend Provision for Tax on dividend Income taxes (1) Unavailed leave Post-sales client support and warranties (2) 88 82 (1) Refer to note 24.2.8 (2) Refer to note 24.2.17 CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore, except as otherwise stated Schedules to Consolidated Profit and Loss account for the Year ended March 31, 11 SOFTWARE DEVELOPMENT AND BUSINESS PROCESS MANAGEMENT EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds Staff welfare 91 44 Technical sub-contractors Software packages for own use Third party items bought for service delivery to clients 17 Overseas travel expenses Communication expenses 82 83 Rent 90 73 Computer maintenance 53 29 Consumables 27 25 Provision for post-sales client support and warranties 5 Miscellaneous expenses 44 40 12 SELLING AND MARKETING EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds 7 4 Staff welfare 3 2 Overseas travel expenses 99 Traveling and conveyance 7 7 Brand building 74 57 Commission charges 15 16 Professional charges 16 23 Rent 17 15 Marketing expenses 22 15 Telephone charges 15 11 Printing and stationery 1 1 Sales promotion 1 1 Communication expenses 2 3 Miscellaneous expenses 3 2 13 GENERAL AND ADMINISTRATION EXPENSES Salaries and bonus including overseas staff expenses Contribution to provident and other funds 29 21 Staff welfare – – Overseas travel expenses 28 23 Traveling and conveyance 75 Telephone charges Professional charges Power and fuel Office maintenance Guesthouse maintenance 9 4 Insurance charges 33 31 Printing and stationery 13 11 Rates and taxes 54 31 Donations 1 44 Rent 39 37 Advertisements 7 3 Professional membership and seminar participation fees 12 9 Repairs to building 45 34 Repairs to plant and machinery 36 32 Postage and courier 13 12 Books and periodicals 4 4 Recruitment and training 2 2 Provision for bad and doubtful debts 2 – Provision for doubtful loans and advances 2 1 Commission to non-whole time directors 6 6 Auditor’s remuneration Statutory audit fees 2 2 Bank charges and commission 2 2 Freight charges 2 1 Research grants 18 23 Miscellaneous expenses 7 5 14 OTHER INCOME, NET Interest received on deposits with banks and others (1) Dividend received on investment in liquid mutual funds (non-trade unquoted) 21 Miscellaneous income, net (refer to note 24.2.10) 15 23 Gains/ (losses) on foreign currency 42 30 (1) includes tax deducted at source 94 97 15 PROVISION FOR TAXATION Income taxes(1) MAT credit entitlement Deferred taxes(2) (1) Refer to note 24.2.8 (2) Excludes translation difference of 8 crore on deferred tax liabilities CONSOLIDATED FINANCIAL STATEMENTS OF INFOSYS TECHNOLOGIES LIMITED AND SUBSIDIARIES in crore, except as otherwise stated Schedules to Consolidated Cash Flow statement for the year ended March 31, 16 CHANGE IN SUNDRY DEBTORS As per the Balance Sheet Less: Opening balance considered Sundry debtors pertaining to acquired business – 16 17 CHANGE IN LOANS AND ADVANCES As per the Balance Sheet (1) Less: Gratuity obligation - unamortised amount relating to plan amendment (2) 22 26 Deposits with financial institutions, included in cash and cashequivalents (3) MAT credit entitlement 63 42 Advance income taxes Interest accrued and not due 25 19 Less: Opening balance considered Opening balance of loans and advances pertaining to controlled trusts and acquired business – 62 (1) Net of gratuity transitional liability (2) Refer to note 24.2.18 (3) Excludes restricted deposits held with LIC of 437 crore (337 crore) for funding employee related obligations 18 CHANGE IN CURRENT LIABILITIES AND PROVISIONS As per the Balance Sheet Less: Unclaimed dividend 3 2 Gratuity obligation - unamortised amount relating to plan amendment 22 26 Retention monies 26 72 Payable for acquisition of business 65 68 Provisions considered separately in cash flow statement Dividends Tax on dividend Income taxes Less: Opening balance considered Opening Balance of current liabilities and provisions pertaining tocontrolled trusts and acquired business – 74 19 INCOME TAXES PAID Charge as per the Profit and Loss Account Add: Increase / (Decrease) in advance income taxes Increase / (Decrease) in deferred taxes (1) 74 Increase / (Decrease) in MAT credit entitlement 21 Less: (Increase) / Decrease in income tax provision 93 Income tax benefits arising from exercise of stock options 11 10 (1) Excludes translation difference of 8 crore on deferred tax liabilities 20 PURCHASE OF FIXED ASSETS AND CHANGE IN CAPITAL WORK-IN-PROGRESS Additions as per Balance Sheet (1) Less: Opening capital work-in-progress Add: Closing capital work-in-progress Add: Opening retention monies 72 55 Less: Closing retention monies 26 72 (1) Net of 3 crore movement in land from leasehold to free-hold upon acquisition as at March 31, 2011 and excludes goodwill of 227 crore and net fixed assets of 5 crore pertaining to acquired business as at March 31, 2010. 21 INVESTMENTS IN / (DISPOSAL OF) SECURITIES (1) As per the Balance Sheet Less: Opening balance considered – (1) Refer to note 24.2.11 for details of investments and redemptions 22 INTEREST AND DIVIDEND RECEIVED Interest and dividend income as per profit and loss account Add: Opening interest accrued but not due 19 6 Less: Closing interest accrued but not due (1) 25 16 (1) Excludes 3 crore pertaining to controlled trusts as of March 31, 2010 23 CASH AND CASH EQUIVALENTS AT THE END As per the Balance Sheet Add: Deposits with financial institutions (excluding interest accrued and not due) (1) (1) Excludes restricted deposits held with LIC of 437 crore (337 crore) for funding employee related obligations Schedules to the Consolidated Financial Statements for the year ended March 31, 2011 24. Significant accounting policies and notes on accounts Company overview Infosys Technologies Limited ("Infosys" or "the company") along with its majority owned and controlled subsidiary, Infosys BPO Limited ("Infosys BPO") and wholly owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited ("Infosys Australia"), Infosys Technologies (China) Co. Limited ("Infosys China"), Infosys Consulting, Inc.("Infosys Consulting"), Infosys Technologies S. De R.L. de C.V. ("Infosys Mexico"), Infosys Technologies (Sweden) AB ("Infosys Sweden"), Infosys Tecnologia Do Brasil LTDA ("Infosys Brasil"), Infosys Public Services, Inc, USA ("Infosys Public Servies") and Infosys Technologies (Shanghai) Company Limited ("Infosys Shanghai") and controlled trusts is a leading global technology services corporation. The group of companies ("the Group") provides end-to-end business solutions that leverage technology thereby enabling clients to enhance business performance. The Group provides solutions that span the entire software life cycle encompassing technical consulting, design, development, re-engineering, maintenance, systems integration, package evaluation and implementation, testing and infrastructure management services. In addition, the Group offers software products for the banking industry, business consulting and business process management services. 24.1. Significant accounting policies 24.1.1. Basis of preparation of financial statements The financial statements are prepared in accordance with Indian Generally Accepted Accounting Principles (GAAP) under the historical cost convention on the accrual basis except for certain financial instruments which are measured at fair value. GAAP comprises mandatory accounting standards prescribed by the Companies (Accounting Standards) Rules, 2006 and guidelines issued by the Securities and Exchange Board of India (SEBI). Accounting policies have been consistently applied except where a newly issued accounting standard is initially adopted or a revision to an existing accounting standard requires a change in the accounting policy hitherto in use. The financial statements are prepared in accordance with the principles and procedures required for the preparation and presentation of consolidated financial statements as laid down under the Accounting Standard (AS) 21, “Consolidated Financial Statements” . The financial statements of Infosys - the parent company, Infosys BPO, Infosys China, Infosys Australia, Infosys Mexico, Infosys Consulting, Infosys Sweden, Infosys Brasil, Infosys Public Services, Infosys Shanghai and controlled trusts have been combined on a line-by-line basis by adding together book values of like items of assets, liabilities, income and expenses after eliminating intra-group balances and transactions and resulting unrealized gain/loss. The consolidated financial statements are prepared by applying uniform accounting policies in use at the Group. Minority interests have been excluded. Minority interests represent that part of the net profit or loss and net assets of subsidiaries that are not, directly or indirectly, owned or controlled by the company. 24.1.2. Use of estimates The preparation of the financial statements in conformity with GAAP requires the management to make estimates and assumptions that affect the reported balances of assets and liabilities and disclosures relating to contingent liabilities as at the date of the financial statements and reported amounts of income and expenses during the period. Examples of such estimates include computation of percentage-of-completion which requires the Group to estimate the efforts expended to date as a proportion of the total efforts to be expended, provisions for doubtful debts, future obligations under employee retirement benefit plans, income taxes, post-sales customer support and the useful lives of fixed assets and intangible assets. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the consolidated financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the consolidated financial statements. The Management periodically assesses using, external and internal sources, whether there is an indication that an asset may be impaired. An impairment loss is recognised wherever the carrying value of an asset exceeds its recoverable amount. The recoverable amount is higher of the asset’s net selling price and value in use which means the present value of future cash flows expected to arise from the continuing use of the asset and its eventual disposal. An impairment loss for an asset other than goodwill is reversed if, and only if, the reversal can be related objectively to an event occurring after the impairment loss was recognized. The carrying amount of an asset other than goodwill is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in previous years. 24.1.3. Revenue recognition Revenue is primarily derived from software development and related services, licensing of software products and business process management. Arrangements with customers are either on a fixed price, fixed timeframe or on a time and material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the Balance Sheet date is recognized as unbilled revenues. Revenue from fixed-price, fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized based upon the percentage-of-completion method. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Cost and earnings in excess of billings are classified as unbilled revenue while billing in excess of cost and earnings is classified as unearned revenue. Provision for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current estimates. Annual Technical Services revenue and revenue from fixed-price maintenance contracts are recognized ratably over the period in which services are rendered. Revenue from the sale of user licenses for software applications is recognized on transfer of the title in the user license, except in case of multiple element contracts, which require significant implementation services, where revenue for the entire arrangement is recognized over the implementation period based upon the percentage of completion. Revenue from client training, support and other services arising due to the sale of software products is recognized as the related services are performed. The Group accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discount / incentive amount to each of the underlying revenue transactions that result in progress by the customer towards earning the discount / incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the Group recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The Group recognizes changes in the estimated amount of obligations for discounts using a cumulative catch-up approach. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The Group presents revenues net of value-added taxes in its consolidated profit and loss account. Profit on sale of investments is recorded on transfer of title from the Group and is determined as the difference between the sale price and carrying value of the investment. Lease rentals are recognized ratably on a straight line basis over the lease term. Interest is recognized using the time-proportion method, based on rates implicit in the transaction. Dividend income is recognized when the Group’s right to receive dividend is established. 24.1.4. Provisions and contingent liabilities A provision is recognized if, as a result of a past event, the Group has a present legal obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by the best estimate of the outflow of economic benefits required to settle the obligation at the reporting date. Where no reliable estimate can be made, a disclosure is made as contingent liability. A disclosure for a contingent liability is also made when there is a possible obligation or a present obligation that may, but probably will not, require an outflow of resources. Where there is a possible obligation or a present obligation in respect of which the likelihood of outflow of resources is remote, no provision or disclosure is made. 24.1.4.a. Post-sales client support and warranties The Group provides its clients with a fixed-period warranty for corrections of errors and call support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time related revenues are recorded and included in cost of sales The Group estimates such costs based on historical experience and the estimates are reviewed annually for any material changes in assumptions. 24.1.4.b. Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Group from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at lower of the expected cost of terminating the contract and the expected net cost of fulfilling the contract. 24.1.5. Fixed assets, including goodwill, intangible assets and capital work-in-progress Fixed assets are stated at cost, less accumulated depreciation and impairments, if any. Direct costs are capitalized until fixed assets are ready for use. Capital work-in-progress comprises outstanding advances paid to acquire fixed assets and the cost of fixed assets that are not yet ready for their intended use at the reporting date. Intangible assets are recorded at the consideration paid for acquisition of such assets and are carried at cost less accumulated amortization and impairment. Goodwill comprises the excess of purchase consideration over the fair value of the net assets of the acquired enterprise. Goodwill arising on consolidation or acquisition is not amortized but is tested for impairment. 24.1.6. Depreciation and amortization Depreciation on fixed assets is provided on the straight-line method based on useful lives of assets as estimated by the Management. Depreciation for assets purchased/sold during the period is proportionately charged. Individual low cost assets (acquired for less than 5,000/-) are depreciated over a period of one year from the date of acquisition. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, commencing from the date the asset is available to the Group for its use. Leasehold improvements are written off over the lower of the remaining primary period of lease or the life of the asset. Management estimates the useful lives for the other fixed assets as follows : Buildings 15 years Plant and machinery 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, useful lives and residual values are reviewed at each reporting date. 24.1.7. Retirement benefits to employees 24.1.7.a. Gratuity In accordance with the Payment of Gratuity Act, 1972, Infosys provides for gratuity, a defined benefit retirement plan ("the Gratuity Plan") covering eligible employees of the company and Infosys BPO. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment with the Group. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation at each Balance Sheet date using the projected unit credit method. The company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust ("the Trust"). In case of Infosys BPO, contributions are made to the Infosys BPO's Employees' Gratuity Fund Trust. Trustees administer contributions made to the Trusts and contributions are invested in specific instruments, as permitted by the law. The Group recognizes the net obligation of the Gratuity plan in the consolidated Balance Sheet as an asset or liability, respectively in accordance with AS 15, “Employee Benefits”. The Group's overall expected long-term rate-of-return on assets has been determined based on consideration of available market information, current provisions of Indian law specifying the instruments in which investments can be made and historical returns. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are recognized in the consolidated profit and loss account in the period in which they arise. 24.1.7.b. Superannuation Certain employees of Infosys are also participants in the superannuation plan (“the Plan”) which is a defined contribution plan. The Company had no obligations to the Plan beyond its monthly contributions. Certain employees of Infosys BPO and Infosys Australia were also eligible for superannuation benefit. Infosys BPO and Infosys Australia made monthly provisions under the superannuation plan based on a specified percentage of each covered employee's salary. Infosys BPO had no further obligations to the superannuation plan beyond its monthly provisions which are periodically contributed to a trust fund, the corpus of which is invested with the Life Insurance Corporation of India. 24.1.7.c. Provident fund Eligible employees of Infosys receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the Company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee's salary. The Company contributes a part of the contributions to the Infosys Technologies Limited Employees' Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The Company has an obligation to make good the shortfall, if any, between the return from the investments of the Trust and the notified interest rate. In respect of Infosys BPO, eligible employees receive benefits from a provident fund, which is a defined contribution plan. Both the employee and Infosys BPO make monthly contributions to this provident fund plan equal to a specified percentage of the covered employee's salary. Amounts collected under the provident fund plan are deposited in a government administered provident fund. Infosys BPO has no further obligations under the provident fund plan beyond its monthly contributions 24.1.7.d. Compensated absences The employees of the Group are entitled to compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is determined by actuarial valuation based on the additional amount expected to be paid as a result of the unused entitlement that has accumulated at the Balance Sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 24.1.8. Research and development Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the Company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. 24.1.9. Foreign currency transactions Foreign currency denominated monetary assets and liabilities are translated into the relevant functional currency at exchange rates in effect at the Balance Sheet date. The gains or losses resulting from such translations are included in the profit or loss account. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Revenue, expense and cash-flow items denominated in foreign currencies are translated into the relevant functional currencies using the exchange rate in effect on the date of the transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. The functional currency of Infosys and Infosys BPO is the Indian Rupee. The functional currencies for Infosys Australia, Infosys China, Infosys Consulting, Infosys Mexico, Infosys Sweden, Infosys Brasil, Infosys Public Services and Infosys Shanghai are their respective local currencies. The translation of financial statements of the foreign subsidiaries from the local currency to the functional currency of the Company is performed for Balance Sheet accounts using the exchange rate in effect at the Balance Sheet date and for revenue, expense and cash-flow items using a monthly average exchange rate for the respective periods and the resulting difference is presented as foreign currency translation reserve included in “Reserves and Surplus”. When a subsidiary is disposed off, in part or in full, the relevant amount is transferred to profit or loss. 24.1.10. Forward contracts and options in foreign currencies The Group uses foreign exchange forward and options contracts to hedge its exposure to movements in foreign exchange rates. The use of these foreign exchange forward and options contracts reduce the risk or cost to the Group and the Group does not use those for trading or speculation purposes. Effective April 1, 2008, the Group adopted AS 30, “Financial Instruments : Recognition and Measurement”, to the extent that the adoption did not conflict with existing accounting standards and other authoritative pronouncements of Company Law and other regulatory requirements. Forward and options contracts are fair valued at each reporting date. The resultant gain or loss from these transactions is recognized in the profit or loss account. The Group records the gain or loss on effective hedges, if any, in the foreign currency fluctuation reserve until the transactions are complete. On completion, the gain or loss is transferred to the consolidated Profit and Loss account of that period. To designate a forward or options contract as an effective hedge, management objectively evaluates and evidences with appropriate supporting documents at the inception of each contract whether the contract is effective in achieving offsetting cash flows attributable to the hedged risk. In the absence of a designation as effective hedge, a gain or loss is recognized in the consolidated Profit and Loss account. Currently, the hedges undertaken by the Group are all ineffective in nature and the resultant gain or loss consequent to fair valuation is recognized in the consolidated Profit and Loss account at each reporting date. 24.1.11. Income taxes Income taxes are accrued in the same period the related revenue and expenses arise. A provision is made for income tax annually based on the tax liability computed after considering tax allowances and exemptions. Provisions are recorded when it is estimated that a liability due to disallowances or other matters is probable. MAT paid in accordance with the tax laws, which gives rise to future economic benefits in the form of tax credit against future income tax liability, is recognized as an asset in the consolidated Balance Sheet if there is convincing evidence that the Group will pay normal tax after the tax holiday period and the resultant asset can be measured reliably. The Group offsets, on a year-on-year basis, the current tax assets and liabilities, where it has a legally enforceable right and where it intends to settle such assets and liabilities on a net basis. The differences that result between the profit offered for income taxes and the profit as per the financial statements are identified and thereafter a deferred tax asset or deferred tax liability is recorded for timing differences, namely the differences that originate in one accounting period and reverse in another, based on the tax effect of the aggregate amount of timing difference. The tax effect is calculated on the accumulated timing differences at the end of an accounting period based on enacted or substantively enacted regulations. Deferred tax assets, in situation where unabsorbed depreciation and carry forward business loss exists, are recognized only if there is virtual certainty supported by convincing evidence that sufficient future taxable income will be available against which such deferred tax asset can be realized. Deferred tax assets, other than in situation of unabsorbed depreciation and carry forward business loss, are recognized only if there is reasonable certainty that they will be realized. Deferred tax assets are reviewed for the appropriateness of their respective carrying values at each reporting date. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to the consolidated Profit and Loss account are credited to the share premium account. 24.1.12. Earnings per share Basic earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares outstanding during the period. Diluted earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares considered for deriving basic earnings per share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the shares been actually issued at fair value which is the average market value of the outstanding shares. Dilutive potential equity shares are deemed converted as at the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the consolidated financial statements by the Board of Directors. 24.1.13. Investments Trade investments are the investments made to enhance the Group's business interests. Investments are either classified as current or long-term based on Management's intention at the time of purchase. Current investments are carried at lower of cost and fair value of each investment individually. Cost for overseas investments comprises the Indian Rupee value of the consideration paid for the investment translated at the exchange rate prevalent at the date of investment. Long-term investments are carried at cost less provisions recorded to recognize any decline, other than temporary, in the carrying value of each investment. 24.1.14. Cash and cash equivalents Cash and cash equivalents comprise cash and cash on deposit with banks and corporations. The Group considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. 24.1.15. Cash flow statement Cash flows are reported using the indirect method, whereby net profit before tax is adjusted for the effects of transactions of a non-cash nature, any deferrals or accruals of past or future operating cash receipts or payments and item of income or expenses associated with investing or financing cash flows. The cash flows from operating, investing and financing activities of the Group are segregated. 24.1.16. Leases Lease under which the Group assumes substantially all the risks and rewards of ownership are classified as finance leases. Such assets acquired are capitalized at fair value of the asset or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in the profit and loss account over the lease term. 24.1.17. Government grants The Group recognizes government grants only when there is reasonable assurance that the conditions attached to them shall be complied with, and the grants will be received. Government grants related to depreciable fixed assets are treated as deferred income and are recognized in the profit and loss statement on a systematic and rational basis over the useful life of the asset. Government grants related to revenue are recognized on a systematic basis in the profit and loss statement over the periods necessary to match them with the related costs which they are intended to compensate. 24.2.Notes on accounts Amounts in the financial statements are presented in Rupees crore, except for per share data and as otherwise stated. Certain amounts that are required to be disclosed and do not appear due to rounding off are detailed in note 24.3.All exact amounts are stated with the suffix “/-”. One crore equals 10 million. The previous year figures have been regrouped / reclassified, wherever necessary to conform to the current presentation. 24.2.1. Aggregate expenses The aggregate amounts incurred on expenses are as follows: in crore Year ended March 31, Salaries and bonus including overseas staff expenses Contribution to provident and other funds Staff welfare 94 46 Overseas travel expenses Traveling and conveyance 82 Technical sub-contractors Software packages for own use Third party items bought for service delivery to clients 17 Professional charges Telephone charges Communication expenses 84 86 Power and fuel Office maintenance Guesthouse maintenance 9 4 Rent Brand building 74 57 Commission charges 15 16 Insurance charges 33 31 Printing and stationery 14 12 Computer maintenance 53 29 Consumables 27 25 Rates and taxes 54 31 Advertisements 7 3 Donations 1 44 Marketing expenses 22 15 Professional membership and seminar participation fees 12 9 Repairs to building 45 34 Repairs to plant and machinery 36 32 Postage and courier 13 12 Provision for post-sales client support and warranties 5 Books and periodicals 4 4 Recruitment and training 2 2 Provision for bad and doubtful debts 2 – Provision for doubtful loans and advances 2 1 Commission to non-whole time directors 6 6 Sales promotion expenses 1 1 Auditor’s remuneration Statutory audit fees 2 2 Bank charges and commission 2 2 Freight charges 2 1 Research grants 18 23 Miscellaneous expenses 54 47 24.2.2.Capital commitments and contingent liabilities in crore Particulars As at March 31, Estimated amount of unexecuted capital contracts (net of advances and deposits) Outstanding guarantees and counter guarantees to various banks, in respect of the guarantees given by those banks in favour of various government authorities and others 21 18 Claims against the Company, not acknowledged as debts (1) [Net of amount paid to statutory authorities of 469 crore (241 crore)] 28 in million in crore in million in crore Forward contracts outstanding In USD In Euro 28 22 In GBP 15 11 71 In AUD 10 46 3 12 Options contracts outstanding In USD – – (1) Claims against the Company not acknowledged as debts include demand from the Indian tax authorities for payment of additional tax of 671crore (214 crore), including interest of 177 crore (39 crore) upon completion of their tax review for fiscal 2005, fiscal 2006 and fiscal 2007. The tax demands are mainly on account of disallowance of a portion of the deduction claimed by the Company under Section 10A of the Income tax Act. The deductible amount is determined by the ratio of export turnover to total turnover. The disallowance arose from certain expenses incurred in foreign currency being reduced from export turnover but not reduced from total turnover. The tax demand for fiscal 2007 also includes disallowance of portion of profit earned outside India from the STP units and disallowance of profits earned from SEZ units. The matter for fiscal 2005, 2006 and 2007 is pending before the Commissioner of Income tax ( Appeals), Bangalore. The Company is contesting the demands and the Management, including its tax advisors, believes that its position will likely be upheld in the appellate process. No tax expense has been accrued in the financial statements for the tax demand raised. The Management believes that the ultimate outcome of this proceeding will not have a material adverse effect on the Company's financial position and results of operations. 24.2.3.Obligations on long-term, non-cancelable operating leases The lease rentals charged for the year ended March 31, 2011 and March 31, 2010 and maximum obligations on long-term non-cancelable operating leases payable as per the rentals stated in the respective agreements: in crore Particulars Year ended March 31, Lease rentals recognized during the year in crore Lease obligations payable As at March 31, Within one year of the balance sheet date 84 Due in a period between one year and five years Due after five years 71 62 The operating lease arrangements extend upto a maximum of ten years from their respective dates of inception and relates to rented overseas premises. Some of these lease agreements have price escalation clause. 24.2.4.Related party transactions During the year ended March 31, 2011, an amount of Nil (35 crore for the year ended March 31, 2010) was donated to Infosys Foundation, a not-for-profit foundation, in which certain directors and officers of the Company are trustees.Related parties include Infosys Science Foundation and Infosys Technologies Limited Employees' Welfare Trust which are controlled trusts. 24.2.5.Transactions with key management personnel Particulars of remuneration and other benefits paid to key management personnel during the year ended March 31, 2011 and March 31, 2010 have been detailed in Schedule 24.4. 24.2.6.Research and development expenditure in crore Particulars Year ended March 31, Capital 6 3 Revenue 24.2.7.Stock option plans The Company has two Stock Option Plans that are currently operational. 1998 Stock Option Plan (“the 1998 Plan”) The 1998 Plan was approved by the Board of Directors in December1997 and by the shareholders in January1998, and is for issue of 1,17,60,000 ADSs representing 1,17,60,000 equity shares. All options under the 1998Plan are exercisable for ADSs representing equity shares. A Compensation Committee comprising independent members of the Board of Directors administers the 1998Plan. All options have been granted at 100% of fair market value. The 1998 Plan lapsed on January 6, 2008, and consequently no further shares will be issued to employees under this plan. 1999 Stock Option Plan (“the 1999 Plan”) In fiscal2000, the Company instituted the 1999 Plan. The shareholders and the Board of Directors approved the plan in September 1999, which provides for the issue of 5,28,00,000 equity shares to the employees. The Compensation Committee administers the 1999 Plan. Options will be issued to employees at an exercise price that is not less than the fair market value. The 1999 Plan lapsed on June 11, 2009, and consequently no further shares will be issued to employees under this plan. The activity in the 1998 Plan and 1999 Plan during the year ended March 31, 2011 and March 31, 2010 is as follows: Year ended March 31, The 1998 Plan : Options outstanding, beginning of year Less: Exercised Forfeited Options outstanding, end of year The 1999 Plan : Options outstanding, beginning of year Less: Exercised Forfeited Options outstanding, end of year The weighted average share price of options exercised under the 1998 Plan during the year ended March 31, 2011 and March 31, 2010 was 2,950 and 2,266 respectively. The weighted average share price of options exercised under the 1999 Plan during the year ended March 31, 2011 and March 31, 2010 was 2,902 and 2,221 respectively. The following tables summarize information about the 1998 and 1999 share options outstanding as of March 31, 2011 and March 31, 2010: Range of exercise prices per share () As at March 31, 2011 Number of shares arising out of options Weighted average remaining contractual life Weighted average exercise price The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 Range of exercise prices per share () As at March 31, 2010 Number of shares arising out of options Weighted average remaining contractual life Weighted average exercise price The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 The aggregate options considered for dilution are set out in note 24.2.16 Proforma Accounting for Stock Option Grants Guidance note on "Accounting for employee share based payments" issued by Institute of Chartered Accountants of India establishes financial accounting and reporting principles for employee share based payment plans. The guidance note applies to employee share based payment plans, the grant date in respect of which falls on or after April 1, 2005. As allowed by the guidance note, Infosys has elected to continue to apply the intrinsic value-based method of accounting described above, and has adopted the disclosure requirements of the guidance note "Accounting for employee share based payments". Had the compensation cost for Infosys's stock-based compensation plan been determined in a manner consistent with the fair value approach described in guidance note, the Company's net profit and basic and diluted earnings per share as reported would have reduced to the proforma amounts as indicated : in crore, except per share data Particulars Year ended March 31, Net Profit after tax, exceptional item and minority interest As Reported Less: Stock-based employee compensation expense – 1 Adjusted Proforma Basic Earnings per share as reported Proforma Basic Earnings per share Diluted Earnings per share as reported Proforma Diluted Earnings per share 24.2.8.Income taxes The provision for taxation includes tax liabilities in India on the company’s global income as reduced by exempt incomes and any tax liabilities arising overseas on income sourced from those countries. Infosys' operations are conducted through Software Technology Parks ("STPs") and Special Economic Zones ("SEZs"). Income from STPs are tax exempt for the earlier of 10 years commencing from the fiscal year in which the unit commences software development, or March31,2011. Income from SEZs is fully tax exempt for the first 5 years, 50% exempt for the next 5 years and 50% exempt for another 5 years subject to fulfilling certain conditions. For Fiscal 2008 and 2009, the company had calculated its tax liability under Minimum Alternate Tax (MAT). The MAT credit can be carried forward and set off against the future tax payable. In the current year, the company has calculated its tax liability under normal provisions of the Income Tax Act and utilised the brought forward MAT Credit. As at March 31, 2011, the company has provided for branch profit tax of 176 crore for its overseas branches, as the company estimates that these branch profits would be distributed in the foreseeable future. Further, the tax provision for the year ended March 31, 2010, included a net tax reversal of 316 crore relating to SEZ units, for provisions no longer required. 24.2.9. Loans and advances in crore Particulars As at March 31, Deposits with financial institutions: HDFC Limited Sundaram BNP Paribas Home Finance Limited – 4 Life Insurance Corporation of India Deposit with Life Insurance Corporation of India represents amount deposited to settle employee-related obligations as and when they arise during the normal course of business. (Refer to note 24.2.21.b). 24.2.10. Fixed assets For the year ended March 31, 2011 the profit/loss on disposal of fixed assets is less than 1 crore and accordingly disclosed in note 24.3. Profit / loss on disposal of fixed assets during the year ended March 31, 2010 was 2 crore. The Company has entered into lease-cum-sale agreements to acquire certain properties. In accordance with the terms of these agreements, the Company has the option to purchase the properties on expiry of the lease period. The Company has already paid 99% of the value of the properties at the time of entering into the lease-cum-sale agreements. These amounts are disclosed as “Land - leasehold” under “Fixed assets” in the financial statements. Additionally, certain land has been purchased for which the Company has possession certificate for which sale deeds are yet to be executed as at March 31, 2011. 24.2.11. Details of investments The details of investments in and disposal of securities for the year ended March 31, 2011 and March 31, 2010 are as follows: in crore Particulars Year ended March 31, Investment in securities Certificates of deposit Liquid mutual fund units Redemption / Disposal of Investment in securities Long-term investments – 5 Liquid mutual fund units Certificates of deposit – Net movement in investment 24.2.12. Holding of Infosys Name of the subsidiary Country of As at March 31, incorporation Infosys BPO India 99.98% 99.98% Infosys Australia Australia 100% 100% Infosys China (1) China 100% 100% Infosys Consulting USA 100% 100% Infosys Mexico (2) Mexico 100% 100% Infosys Sweden Sweden 100% 100% Infosys Shanghai (3) China 100% - Infosys Brasil (4) Brazil 100% 100% Infosys Public Services, Inc. USA 100% 100% Infosys BPO s. r. o (5) Czech Republic 99.98% 99.98% Infosys BPO (Poland) Sp Z.o.o (5) Poland 99.98% 99.98% Infosys BPO (Thailand) Limited (5) Thailand - 99.98% Infosys Consulting India Limited (6) India 100% 100% McCamish Systems LLC (5)(7) USA 99.98% 99.98% (1) During the year ended March 31, 2011 the Company made an additional investment of 42 crore (USD 9 million) in Infosys China, which is a wholly owned subsidiary. As of March 31, 2011 and March 31, 2010, the Company has invested an aggregate of 107 crore (USD 23 million) and 65 crore (USD 14 million), respectively, in the subsidiary. (2) During the year ended March 31, 2011 the Company made an additional investment of 14 crore (Mexican Peso 40 million) in Infosys Mexico, which is a wholly owned subsidiary. As of March 31, 2011 and March 31, 2010, the Company has invested an aggregate of 54 crore (Mexican Peso 150 million) and 40 crore (Mexican Peso 110 million), respectively, in the subsidiary. (3) On February 21, 2011 the Company incorporated a wholly-owned subsidiary, Infosys Technologies (Shanghai) Company limited and invested 11 crore (USD 3 million) in the subsidiary. As of March 31, 2011 the Company has invested an aggregate of 11 crore (USD 3 million) in the subsidiary. (4) During the year ended March 31, 2011 the company made an additional investment of 10 crore (BRL 4 million) in the subsidiary. As of March 31, 2011 and March 31, 2010 the Company has invested an aggregate of 38 crore (BRL 15 million) and 28 crore (BRL 11 million), respectively, in the subsidiary. (5) Infosys BPO s.r.o, Infosys BPO (Poland) Sp Z.o.o, Infosys BPO (Thailand) Limited and McCamish Systems LLC are wholly owned subsidiaries of Infosys BPO. During the year ended March 31, 2011 Infosys BPO (Thailand) Limited was liquidated. (6) During the year ended March 31, 2010, Infosys Consulting incorporated a wholly-owned subsidiary, Infosys Consulting India Limited. As of March 31, 2011 and March 31, 2010 Infosys Consulting has invested an aggregate of 1 crore in the subsidiary. (7) During the year ended March 31, 2010, Infosys BPO acquired 100% of the voting interests in McCamish Systems LLC (McCamish), a business process solutions provider based in Atlanta, Georgia, in the United States. The business acquisition was conducted by entering into Membership Interest Purchase Agreement for a cash consideration of 173 crore and a contingent consideration of 67 crore. The acquisition was accounted as a business combination which resulted in goodwill of 227 crore. 24.2.13. Provision for doubtful debts Periodically, the Group evaluates all customer dues to the Group for collectability. The need for provisions is assessed based on various factors including collectability of specific dues, risk perceptions of the industry in which the customer operates, general economic factors, which could effect the customer’s ability to settle. The Group normally provides for debtor dues outstanding for 180 days or longer as at the Balance Sheet date. As at March 31, 2011, the Group has provided for doubtful debts of 19 crore (21 crore as at March 31, 2010) on dues from certain customers although the outstanding amounts were less than 180 days old, since the amounts were considered doubtful of recovery. The Group pursues the recovery of the dues, in part or full. 24.2.14. Segment reporting The Group’s operations predominantly relate to providing end-to-end business solutions that leverage technology thereby enabling clients to enhance business performance, delivered to customers globally operating in various industry segments. Accordingly, revenues represented along industry classes comprise the primary basis of segmental information set out in these financial statements. Secondary segmental reporting is performed on the basis of the geographical location of customers. The accounting principles consistently used in the preparation of the financial statements are also consistently applied to record income and expenditure in individual segments. These are as set out in the note on significant accounting policies. Industry segments at the Group are primarily financial services comprising customers providing banking, finance and insurance services; manufacturing companies; companies in the telecommunications and the retail industries; and others such as utilities, transportation and logistics companies. Income and direct expenses in relation to segments are categorized based on items that are individually identifiable to that segment, while the remainder of the costs are categorized in relation to the associated turnover of the segment. Certain expenses such as depreciation, which form a significant component of total expenses, are not specifically allocable to specific segments as the underlying services are used interchangeably. The Group believes that it is not practical to provide segment disclosures relating to those costs and expenses, and accordingly these expenses are separately disclosed as “unallocated” and directly charged against total income. Fixed assets used in the business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities are made. Customer relationships are driven based on the location of the respective client. North America comprises the United States of America, Canada and Mexico; Europe includes continental Europe (both the east and the west), Ireland and the United Kingdom; and the Rest of the World comprising all other places except, those mentioned above and India. Geographical revenues are segregated based on the location of the customer who is invoiced or in relation to which the revenue is otherwise recognized. Industry segments Year ended March 31, 2011 and March 31, 2010: in crore Particulars Financial Services Manufacturing Telecom Retail Others Total Revenues Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Operating income Other income, net Provision for investments – Net profit before taxes and exceptional item Income taxes Net profit after taxes before exceptional item Exceptional item - Income on sale of investments, net of taxes – 48 Net profit after taxes and exceptional item Geographic segments Year ended March 31, 2011 and March 31, 2010: in crore Particulars North America Europe India Rest of the World Total Revenues Identifiable operating expenses 80 Allocated expenses 68 Segmental operating income Unallocable expenses Operating income Other income, net Provision on investments – Net profit before taxes and exceptional item Income taxes Net profit after taxes before exceptional item Exceptional item - Income on sale of investments, net of taxes – 48 Net profit after taxes and exceptional item 24.2.15. Dividends remitted in foreign currencies The Company remits the equivalent of the dividends payable to equity shareholders and holders of ADS. For ADS holders the dividend is remitted in Indian Rupees to the depository bank, which is the registered shareholder on record for all owners of the Company’s ADSs. The depositary bank purchases the foreign currencies and remits dividends to the ADS holders. The particulars of dividends remitted are as follows: in crore Particulars Number of shares to which the dividends relate Year ended March 31, Interim and 30th year special dividend for fiscal 2011 – Interim dividend for fiscal 2010 – Final dividend for fiscal 2010 – Final dividend for fiscal 2009 – 24.2.16. Reconciliation of basic and diluted shares used in computing earnings per share Particulars Year ended March 31, Number of shares considered as basic weighted average shares outstanding (1) Add: Effect of dilutive issues of shares/stock options Number of shares considered as weighted average shares and potential shares outstanding (1) Excludes shares held by controlled trusts 24.2.17. Provision for post-sales client support and warranties The movement in the provision for post-sales client support and warranties is as follows : in crore Particulars Year ended March 31, Balance at the Beginning 82 92 Provision recognized/(reversed) 5 Provision utilized – Translation difference 1 – Balance at the end 88 82 Provision for post-sales client support is expected to be utilized over a period of 6 months to 1 year. 24.2.18. Gratuity Plan The following table set out the status of the gratuity plan as required under AS 15. Reconciliation of opening and closing balances of the present value of the defined benefit obligation and plan assets : in crore Particulars As at March 31, Obligations at year beginning Service cost 80 51 50 45 Interest cost 25 19 16 17 14 Actuarial loss / (gain) 17 1 Benefits paid Amendment in benefit plan – Obligations at year end Defined benefit obligation liability as at the Balance Sheet is fully funded by the Group. Change in plan assets Plans assets at year beginning, at fair value Expected return on plan assets 36 25 17 18 16 Actuarial gain – 1 5 2 3 Contributions 69 35 14 54 Benefits paid Plans assets at year end, at fair value Reconciliation of present value of the obligation and the fair value of the plan assets : Fair value of plan assets at the end of the period Present value of the defined benefit obligations at the end of the year Asset recognized in the Balance Sheet – 2 1 12 – Assumptions Interest rate 7.98% 7.82% 7.01% 7.92% 7.99% Estimated rate of return on plan assets 9.36% 9.00% 7.01% 7.92% 7.99% Weighted expected rate of salary increase 7.27% 7.27% 5.10% 5.10% 5.10% Net gratuity cost for the year ended March 31, 2011 and March 31, 2010 comprises of the following components : in crore Particulars Year ended March 31, Gratuity cost for the year Service cost 80 Interest cost 25 19 Expected return on plan assets Actuarial gain 17 Plan amendment amortization Net gratuity cost 65 Actual return on plan assets 37 26 Gratuity cost, as disclosed above, is included under salaries and bonus and is segregated between software development expenses, selling and marketing expenses and general and administration expenses on the basis of number of employees. As of March 31, 2011 and March 31, 2010, the plan assets have been primarily invested in government securities. The estimates of future salary increases, considered in actuarial valuation, take account of inflation, seniority, promotion and other relevant factors such as supply and demand factors in the employment market. Effective July 1, 2007, the Company revised the employee death benefits provided under the gratuity plan, and included all eligible employees under a consolidated term insurance cover. Accordingly, the obligations under the gratuity plan reduced by 37 crore, which is being amortised on a straight line basis to the Profit and Loss account over 10 years representing the average future service period of the employees. The unamortized liability as at March 31, 2011 and March 31, 2010 amounted to 22 crore and 26 crore, respectively and is disclosed under "Current Liabilities". The group expects to contribute approximately 106 crore to the gratuity trusts during fiscal 2012. 24.2.19.a. Provident Fund The Guidance on Implementing AS 15, Employee Benefits (revised 2005) issued by Accounting Standards Board (ASB) states that benefits involving employer established provident funds, which require interest shortfalls to be recompensed are to be considered as defined benefit plans. Pending the issuance of the guidance note from the Actuarial Society of India, the Company’s actuary has expressed an inability to reliably measure provident fund liabilities. Accordingly the Company is unable to exhibit the related information. The Company contributed 198 crore and 171 crore to the Provident Fund during the year ended March 31, 2011 and March 31, 2010 respectively. 24.2.19.b. Superannuation The Company contributed 109 crore and 91 crore to the Superannuation Trust during the year ended March 31, 2011 and March 31, 2010 respectively. 24.2.20. Cash and bank balances The details of balances as on Balance Sheet dates with scheduled banks are as follows : in crore Balances with scheduled banks in India As at March 31, In current accounts Citibank-Unclaimed dividend account 1 – Citibank N.A., India 2 2 Deustche Bank 12 13 Deustche Bank-EEFC (Euro account) 8 3 Deustche Bank-EEFC (Swiss Franc account) 2 – Deutsche Bank-EEFC (United Kingdom Pound Sterling account) – 1 Deustche Bank-EEFC (U.S. Dollar account) 8 HDFC Bank-Unclaimed dividend account 1 1 ICICI Bank 32 ICICI Bank-EEFC (Euro account) – 1 ICICI Bank-EEFC (United Kingdom Pound Sterling account) 1 2 ICICI Bank-EEFC (U.S. Dollar account) 22 10 ICICI bank-Unclaimed dividend account 1 1 In deposit accounts Andhra Bank 99 Allahabad Bank Axis Bank – Bank of India Bank of Baroda Bank of Maharashtra Barclays Bank – Canara Bank Central Bank of India Corporation Bank DBS Bank – 49 HDFC Bank – HSBC Bank – ICICI Bank IDBI Bank ING Vysya Bank – 25 Indian Overseas Bank Jammu and Kashmir Bank 12 10 Kotak Mahindra Bank 25 61 Oriental Bank of Commerce Punjab National Bank State Bank of Hyderabad State Bank of India State Bank of Mysore South Indian Bank 50 – Syndicate Bank Union Bank of India 93 Vijaya Bank 95 Yes Bank 33 – The details of balances as on Balance Sheet dates with non-scheduled banks are as follows: in crore Balances with non-scheduled banks As at March 31, In current accounts ABN Amro Bank, China 17 33 ABN Amro Bank, China (U.S. Dollar account) 24 14 ABN Amro Bank, Taiwan 3 2 Bank of America, Mexico 4 18 Bank of America, USA Banamex, Mexico 2 2 China Merchants Bank , China – 1 Citibank NA, Australia 61 25 Citibank NA, Brazil 5 9 Citibank NA, China (U.S. Dollar account) 11 – Citibank NA, Czech Republic 1 – Citibank NA, Czech Republic (U.S. Dollar account) – 2 Citibank NA, New Zealand 2 1 Citibank NA, Japan 17 2 Citibank NA, Thailand 1 1 Deutsche Bank, Belgium 5 18 Deutsche Bank, Czech Republic 1 – Deutsche Bank, France 3 1 Deutsche Bank, Germany 5 12 Deutsche Bank, Moscow (U.S. Dollar account) – 1 Deutsche Bank, Netherlands 2 7 Deustche Bank, Philiphines 1 – Deustche Bank, Philiphines (U.S. Dollar account) 1 3 Deutsche Bank, Poland 1 2 Deustche Bank, Poland (Euro account) 2 1 Deutsche Bank, Spain 1 1 Deustche Bank, Thailand – 3 Deustche Bank, Thailand (U.S. Dollar account) – 1 Deutsche Bank, UK 40 29 Deutsche Bank, Singapore 3 1 Deutsche Bank, Switzerland 1 10 Deutsche Bank, Switzerland (U.S. Dollar account) – 1 HSBC Bank, UK 10 2 ICICI Bank, UK 1 1 National Australia Bank Limited, Australia 1 21 National Australia Bank Limited, Australia (U.S. Dollar account) – 14 Nordbanken, Sweden 5 1 Royal Bank of Canada, Canada 23 20 Shanghai Pudong Development Bank, China 2 – Wachovia Bank, USA – 7 In deposit accounts ABN Amro bank, China 14 – Bank of America, Mexico 17 – Bank of America, USA 82 – Citibank N.A., Czech Republic 5 9 Citibank N.A, (Euro account) – 3 Citibank N.A, (U.S. Dollar account) 1 4 Citibank N.A, Brazil 3 – Deutsche Bank , Poland 21 8 HSBC Bank, London 18 – National Australia Bank Limited, Australia Nordbanken, Sweden 1 – Total Cash and bank balances as per balance sheet 24.2.21. Cash flow statement 24.2.21.a. Unclaimed dividend The balance of cash and cash equivalents includes 3 crore as at March 31, 2011 (2 crore as at March 31, 2010) set aside for payment of dividends. 24.2.21.b. Balances held by controlled trusts The balance of cash and cash equivalents includes 106 crore and 69 crore as at March 31, 2011 and March 31, 2010 held by controlled trusts. 24.2.21.c. Restricted cash Deposits with financial institutions as at March 31, 2011 include 437 crore (337 crore as at March 31, 2010) deposited with Life Insurance Corporation of India to settle employee related obligations as and when they arise during the normal course of business. This amount is considered as restricted cash and is hence not considered "cash and cash equivalents". 24.2.22 Exceptional item During the year ended March 31, 2010 the company sold 32,31,151 shares of On Mobile Systems Inc, USA (OMSI) at a price of 166.58 per share amounting to a total consideration of 53 crore, net of taxes and transaction costs. The resultant income of 48 crore has been appropriated to capital reserve. 24.3. Details of rounded off amounts The financial statements are represented in crore as per the approval received from Department of Company Affairs (DCA) earlier. Those items which were not represented in the financial statement due to rounding off to the nearest crore are given as follows : Balance Sheet Items in crore Schedule Description As at March 31, Balance Sheet Non-scheduled banks-Current Account ABN Amro Bank, Denmark Banamex, Mexico – Bank of Baroda, Mauritius China Merchants Bank, China Citibank N.A., Czech Republic Citibank N.A., Czech Republic Euro account Citibank N.A., China – Deustche Bank, Moscow Deutsche Bank, Philiphines Deustche Bank, Poland Deustche Bank, Poland Euro account Deutsche Bank,Zurich, Switzerland ICICI Bank, UK – Nordbanken, Sweden – PNC Bank, USA – Standard Chartered Bank , UAE Svenska Handelsbanken, Sweden The Bank of Tokyo - Mitsubishi UFJ, Ltd.,Japan Profit & Loss Items in crore Schedule Description Year ended March 31, Profit and Loss Minority Interest Residual dividend paid – Additional dividend tax Aggregate expenses Provision for doubtful loans and advances – Auditor’s remuneration : Certification charges Out-of-pocket expenses Others Cash Flow Statement Items Schedule Description Year ended March 31, Profit/ loss on sale of fixed assets 24.4 Transactions with key management personnel Key management personnel comprise directors and members of the executive council. Particulars of remuneration and other benefits paid to whole-time directors and members of executive council during the year ended March 31, 2011 and March 31, 2010 are as follows: in crore Name Salary Contributions to provident and other funds Perquisites and incentives
